t c memo united_states tax_court danielle jan bates and lucas r bates petitioners v commissioner of internal revenue respondent docket no filed date danielle jan bates and lucas r bates pro sese gary r shuler jr for respondent memorandum findings_of_fact and opinion foley judge the issues for decision relating to petitioners’ joint federal_income_tax return are whether a payment received pursuant to a settlement agreement is taxable_income and whether petitioners are liable for a sec_6662 accuracy-related_penalty findings_of_fact on date danielle jan bates began working as a customer service agent at abx air inc abx on date while performing her duties mrs bates injured her back as a result of her injury she could not maintain her required work schedule and on date abx terminated her employment because she had violated its attendance policy after her termination mrs bates applied for unemployment benefits with the ohio department of job and family services her application was initially denied but after numerous appeals the court_of_appeals for greene county ohio concluded mrs bates was eligible for unemployment benefits she also filed with the industrial commission of ohio a disability claim relating to her back injury and in her claim for disability benefits was approved on date mrs bates filed a complaint against abx in the common pleas court of clinton county ohio the complaint alleged sex pregnancy discrimination retaliation against mrs bates for her filing 1unless otherwise indicated all section references are to the internal_revenue_code relating to the year in issue and all rule references are to the tax_court rules_of_practice and procedure of a workers’ compensation claim wrongful discharge in violation of public policy and entitlement to punitive_damages because of the discrimination retaliation and wrongful discharge alleged in the complaint mrs bates sought to recover from abx lost wages compensatory_damages ie damages for emotional injury punitive_damages and attorney’s fees prior to detailing the allegations in the complaint mrs bates described how she injured her back mrs bates did not however seek in the complaint to recover from abx any damages relating to her back injury in date mrs bates and abx entered into a confidential settlement and general release agreement settlement agreement pursuant to which mrs bates released all claims against abx in exchange for dollar_figure ie dollar_figure relating to lost wages dollar_figure relating to emotional distress and dollar_figure relating to attorney’s fees and costs in abx issued mrs bates a form_w-2 wage and tax statement and a form 1099-misc miscellaneous income ie relating to the payments for lost wages and emotional distress and petitioners timely filed a joint federal_income_tax return in a notice_of_deficiency dated date respondent determined that petitioners had failed to report the dollar_figure payment relating to emotional distress were liable for a dollar_figure deficiency and were liable for a dollar_figure sec_6662 accuracy-related_penalty on date petitioners while residing in ohio timely filed a petition with the court opinion petitioners contend that the payment relating to emotional distress was attributable to a personal physical injury ie mrs bates’ back injury and thus excludable from income pursuant to sec_104 see 515_us_323 stating that sec_61 is broad in scope and exclusions from income must be narrowly construed 141_tc_331 aff’d 668_fedappx_241 9th cir sec_1_104-1 income_tax regs the settlement agreement however provides that mrs bates received dollar_figure on account of emotional distress but does not provide that this payment was on account of a personal physical injury or physical sickness see sec_104 flush language sec_1_104-1 income_tax regs indeed mrs bates received the payment on account of her discrimination retaliation and wrongful discharge allegations see united state sec_2pursuant to sec_7491 petitioners have the burden_of_proof unless they introduce credible_evidence relating to an issue that would shift the burden to respondent see rule a our conclusions however are based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial see 110_tc_189 ndollar_figure v burke 504_us_229 stating that where damages are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement controls whether those damages are excludable pursuant to sec_104 58_tc_32 accordingly the dollar_figure payment is taxable_income sec_6662 imposes a penalty on the amount of any underpayment_of_tax attributable to n egligence or disregard of rules or regulations or a ny substantial_understatement_of_income_tax see sec_6662 and respondent bears and has met the burden of production relating to this penalty see sec_7491 116_tc_438 there is no credible_evidence that petitioners made reasonable efforts to assess their proper federal_income_tax liability or believed in good_faith that the liability was accurately reported see sec_6664 sec_1_6664-4 income_tax regs accordingly petitioners are liable for a sec_6662 accuracy-related_penalty contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
